Citation Nr: 0208496	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  93-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased (compensable) evaluation for 
residuals of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  The veteran failed to report for a scheduled VA 
examination in December 2000 pertaining to his claim for an 
increased evaluation for residuals of bilateral hearing loss, 
and he has not provided good cause for his failure to report.   


CONCLUSION OF LAW

1.  The claim for an increased evaluation for residuals of 
bilateral hearing loss must be denied due to failure to 
report for a scheduled VA examination.  38 C.F.R. § 3.655 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for an increased evaluation for 
residuals of bilateral hearing loss in November 1991.  The 
veteran's claim has been subject to three remands by the 
Board in July 1995, June 1999, and August 2000 in order to 
obtain VA examinations and medical records.  The Board 
specifically remanded the veteran's claim in August 2000 to 
schedule another VA examination after the veteran failed to 
report to a VA examination in March 2000.  After being 
notified of 38 C.F.R. § 3.655 in a letter from the RO in 
November 2000, the veteran again failed to report to his 
scheduled VA examination in December 2000.  Since failing to 
report to the December 2000 VA examination, the veteran has 
not provided good cause for his absence.

I.  Increased Evaluation for Residuals of Bilateral Hearing 
Loss

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, action is taken in accordance with 38 C.F.R. 
§ 3.655.  Under 38 C.F.R. § 3.655(b), when a claimant fails 
to report of an examination scheduled in conjunction with a 
reopened claim for a benefit, which was previously denied, or 
a claim for increase, the claim shall be denied.  See 
38 C.F.R. § 3.655 (2001). 

After a thorough review of the veteran's claims file, the 
Board concludes that it has no choice but to deny the 
veteran's claim due to his failure to report for the December 
2000 VA audiological examination.  The veteran was advised 
that his failure to report to any such scheduled examination, 
without good cause, would result in a denial of the claim in 
a November 2000 letter from the St. Petersburg R.O.  See 38 
C.F.R. § 3.655 (2001).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 
38 C.F.R. § 3.655 (2001).  Since December 2000, the veteran 
has failed to furnish any explanation for his absence from 
the examination.  A Supplemental Statement of the Case issued 
in April 2001 also notified the veteran of 38 C.F.R. § 3.655 
as well as his failure to report to the December 2000 
examination.  The duty to assist is not a one-way street, and 
the veteran has failed to cooperate in developing his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).   

It is unfortunate that the veteran's claim must be denied due 
to his failure to report for several scheduled VA 
examinations.  The audiological test results from an April 
1998 examination report suggest that the veteran may have 
been able to receive a rating of 60 percent, if the examiner 
had found his current hearing loss was related to his 
service-connected disability.  Since the veteran failed to 
attend the December 2000 examination that could have answered 
this question, the level of his current bilateral hearing 
loss is unknown and the question of whether it is related to 
his service-connected condition remains unanswered.  The 
Board has determined that the veteran's claim for an 
increased evaluation for residuals of bilateral hearing loss 
must be denied under 38 C.F.R. § 3.655.  The veteran was 
given multiple notices of the regulation used to deny his 
claim and afforded multiple opportunities for VA 
examinations, which he chose not to attend.  

II. VCAA

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 ET. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for residuals of 
bilateral hearing loss.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been afforded opportunities for several VA 
examinations in connection with these claims.  In view of the 
foregoing, and in light of the development and notification 
requirements imposed by the Veterans Claims Assistance Act of 
2000, the Board finds that the veteran was given multiple 
opportunities to report to an examination to obtain evidence 
crucial to evaluating his claim.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.


ORDER

An increased (compensable) evaluation for residuals of 
bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

